     Case 3:20-cv-00098-REP Document 5 Filed 02/14/20 Page 1 of 5 PageID# 155



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

                                                   )
STEVES AND SONS, INC.,                             )
                                                   )
                        Plaintiff,                 )
                                                   )      Civil Action No. ______
                                                                             3:20cv98
v.                                                 )
                                                   )
JELD-WEN, INC.,                                    )
                                                   )
                        Defendant.                 )
                                                   )

       STEVES AND SONS, INC.’S MEMORANDUM IN SUPPORT OF ITS
  MOTION TO FILE UNDER SEAL COMPLAINT, MOTION AND MEMORANDUM
 FOR TEMPORARY RESTRAINING ORDER, AND CERTAIN OF THEIR EXHIBITS

          Plaintiff Steves and Sons, Inc. (“Steves”), pursuant to Rule 5 of the Local Civil Rules,

respectfully moves the Court for an order sealing portions of the Complaint, the papers seeking a

temporary restraining order, and certain of their exhibits. In support of this motion, Steves

states:

          Local Rule 5(C), Section 1 -- Non-confidential description of the material filed under
          seal.

          The material filed under seal consists of Steves’ Complaint, its motion for a TRO and

supporting memorandum, and certain of their exhibits. In these papers, Steves discloses the

effect that JELD-WEN’s notice of allocation has had on Steves, including opportunities it has

lost as a result. Information about these effects on Steves constitutes commercially sensitive

confidential or trade secret information that, if disclosed to the public, would cause competitive

harm.

          The material filed also includes figures on JELD-WEN’s production capacity. Steves is

informed that JELD-WEN considers such information to be commercially sensitive confidential
  Case 3:20-cv-00098-REP Document 5 Filed 02/14/20 Page 2 of 5 PageID# 156



or trade secret information required by contract to be maintained in confidence that, if disclosed

to the public, would cause competitive harm and breach the terms of the Supply Agreement.

       The material Steves seeks to file under seal has been filed under seal by this Court in

Civil Action No. 3:16-CV-00545-REP.

       Local Rule 5(c), Sections 2 and 3 -- A statement why sealing is necessary, references
       to governing case law, analysis of the appropriate standard, and a description of
       how that standard has been satisfied.

       Sealing of information about the effect of JELD-WEN’s declaration of allocation on

Steves and Steves’ lost opportunities and about JELD-WEN’s production capacity is required

because that information is commercially sensitive and required by contract to be maintained in

confidence. No other procedure will suffice, because once this information is made public it

cannot be retracted.

       Documents should be sealed when a party’s interest in keeping the information contained

therein confidential outweighs the right of public access to judicial documents. See, e.g. Stone v.

Univ. of Maryland Med. Sys. Corp., 855 F.2d 178 (4th Cir. 1988); Ashcroft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000). The United States Court of Appeals for the Fourth Circuit has

directed that district courts should consider the following factors when determining whether to

exercise their discretion to seal documents: (1) “whether the records are sought for improper

purposes, such as promoting public scandals or unfairly gaining a business advantage;”

(2) “whether release would enhance the public's understanding of an important historical event;

and” (3) “whether the public has already had access to the information contained in the records.”

Va. Dept. of State Police v. Wash. Post, 386 F.3d 567, 575 (4th Cir. 2004).

       Here, there could be an “unfair business advantage” gained by any party who had access

to Steves’ or JELD-WEN’s trade secret and confidential information. The public has never had




                                                2
  Case 3:20-cv-00098-REP Document 5 Filed 02/14/20 Page 3 of 5 PageID# 157



access to the information at issue and it is routinely kept in confidence in the course of business.

These are appropriate grounds for sealing.

       Local Rule 5(c), Section 4 – Statement as to the period of time the party seeks to
       have the matter maintained under seal.

       Steves requests that the documents containing this commercially sensitive and

confidential information be filed under seal.

       Steves believes that its trade secret and confidential information should remain

permanently sealed in the absence of a ruling that the information is not confidential. Steves

presumes that JELD-WEN harbors a similar belief about its production capacity. There has been

no such ruling.

       Steves’ grounds for requesting that its disclosures about effects of allocation and lost

opportunities and JELD-WEN’s disclosures of its production capacity be filed under seal are that

the information is highly confidential and commercially sensitive information to which the

public has not had access and that Steves or JELD-WEN would be harmed if the public did have

access to such information.

       The documents sought to be filed under seal are being filed electronically with the Court

contemporaneously herewith, as required by Local Civil Rule 5. Redacted versions of the

documents are being publicly filed.


Dated: February 14, 2020

                                                Respectfully submitted,

                                                STEVES AND SONS, INC.

                                                By:    /s/Lewis F. Powell III
                                                Lewis F. Powell III (VSB No. 18266)
                                                Michael Shebelskie (VSB No. 27459)
                                                Maya M. Eckstein VSB No. 41413)
                                                HUNTON & WILLIAMS LLP


                                                   3
Case 3:20-cv-00098-REP Document 5 Filed 02/14/20 Page 4 of 5 PageID# 158



                                 Riverfront Plaza, East Tower
                                 951 East Byrd Street
                                 Richmond, Virginia 23219-4074
                                 Telephone: (804) 788-8200
                                 Facsimile: (804) 788-8218
                                 lpowell@hunton.com
                                 mshebelskie@hunton.com
                                 meckstein@hunton.com

                                 Attorneys for Plaintiff

                                Glenn D. Pomerantz (pro hac vice pending)
                                Kyle W. Mach (pro hac vice pending)
                                Emily Curran-Huberty (pro hac vice pending)
                                MUNGER, TOLLES & OLSON LLP
                                350 S. Grand Avenue, 50th Floor
                                Los Angeles, CA 90071
                                Telephone: (213) 683-9132
                                Facsimile: (213) 683-5161

                                 Marvin G. Pipkin (pro hac vice pending)
                                 Kortney Kloppe-Orton (pro hac vice pending)
                                 PIPKIN LAW
                                 10001 Reunion Place, Suite 6400
                                 San Antonio, TX 78216
                                 Telephone: (210) 731-6495
                                 Facsimile:    (210) 293-2139

                                        Of Counsel




                                    4
  Case 3:20-cv-00098-REP Document 5 Filed 02/14/20 Page 5 of 5 PageID# 159



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, I caused a copy of the foregoing to be

electronically filed using the CM/ECF system, which will send notification to counsel of record

of such filing by operation of the Court’s electronic system. Parties may access this filing via the

Court’s electronic system.


                                              By /s/Lewis F. Powell III
                                                    Lewis F. Powell III




                                                 5
